Citation Nr: 1436224	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  08-27 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from November 1980 to November 1983 and from July 1986 to October 1989.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a July 2008 rating decision, the RO granted the Veteran's request to reopen a claim for service connection for a right knee disorder.  This claim for service connection was then granted, and initial ratings of 20 percent for right knee degenerative joint disease and 10 percent for right knee instability were assigned, effective September 7, 2007.

In an April 2013 decision, the Board denied the Veteran's claim for entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right knee and entitlement to an initial rating in excess of 10 percent for instability of the right knee.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In January 2014, the Court granted the parties' Joint Motion for Partial Remand and vacated and remanded the matter of entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right knee to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As pointed out in the Joint Motion for Partial Remand, the Board notes that it must determine whether a higher disability rating is warranted for the right knee disability due to the disabling effects of flare-ups and due to additional limitation of motion on repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this regard, the relevant evidence of record includes a June 2008 VA examination report, which noted the Veteran's complaints of unpredictable flare-ups characterized by increased pain and an inability to bend the knee.  However, neither this report nor any other evidence of record establishes limitation during flare-ups, which is necessary to determine whether higher/separate evaluations are warranted.  Therefore, the Veteran must be afforded another examination for his right knee disability on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination in order to determine the current level of severity of his right knee disability.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any tests and studies deemed necessary by the examiner must be conducted.  All findings must be reported in detail.  

The examiner must describe all pertinent symptomatology associated with the Veteran's knee disabilities and should provide the following information:  

The examiner must specifically state range of motion findings, to include where pain begins.

The examiner must comment on whether this disability exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  

The examiner must discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  

The examiner must establish limitation during flare-ups.  In so doing, the examiner should focus on where functional impairment begins, rather than where pain beings.  Even if there is no flare-up on examination, the examiner should estimate the functional impairment/limitation of motion during flare-ups.  The examiner should also indicate the frequency of flare-ups. 

The examiner must opine as to whether the Veteran has subluxation or lateral instability of the right knee and if he does, should describe its severity.

The examiner must also provide an opinion concerning the impact of the Veteran's knee disorder on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided. 

2. Thereafter, ensure that the examination report complies with the remand directives set forth above, and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



